Citation Nr: 0835541	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  07-39 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by: National Association of County 
Veteran Service Officers


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1942 to October 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, that denied service connection for hearing loss and 
tinnitus.

In the December 2007 substantive appeal, the veteran 
requested a hearing before a member or members of the Board.  
In a February 2008 writing, the veteran withdrew his hearing 
request.


FINDINGS OF FACT

1.  The veteran's current hearing loss disability did not 
have onset during active service or within one year of 
separation for active service and is not otherwise 
etiologically related to his active service.

2.  The veteran's tinnitus disorder did not have onset during 
service and is not otherwise etiologically related to his 
service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have 
not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he suffers from hearing loss and 
tinnitus.  In his notice of disagreement, received July 2007, 
the veteran stated that these symptoms were the result of 
noise exposure during his work as a radio operator while in 
active service.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service (in this case, October 1946).  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R.  § 3.303(d) (2007).

A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2007).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. Id.

Service medical records are absent for any reports of hearing 
loss or symptoms of tinnitus.  A separation report of medical 
examination, from October 1945, indicates a normal clinical 
evaluation of the veteran's ears and a normal "whisper 
test" for his hearing.  These records provide highly 
probative evidence against the veteran's claims because they 
show no hearing loss or tinnitus during service.

In his Notice of Disagreement, dated July 2007, the veteran 
stated that he was first tested for hearing loss and fitted 
for hearing aids in August 1992 at the American Hearing Aid 
Center in Syracuse, New York.  However, in a September 2006 
VA treatment record, the examiner documented the veteran's 
report that he has been wearing privately purchased hearing 
aids since 1942.  On the other hand, had the veteran been 
required to wear hearing aids in 1942, the Board finds that 
such evidence would likely have been noted in his service 
medical records from May 1942.  Indeed, had the veteran 
required hearing aids at that point, it is highly unlikely 
that he would have served as a radio operator.  

Between the report of the veteran's statement in September 
2006, as filtered through the medical examiner, and his 
unfiltered statements in his Notice of Disagreement, the 
statements in his Notice of Disagreement better reflect the 
veteran's assertions.  The Board finds that the veteran was 
first tested and treated for hearing loss no earlier than 
August 1992.  

The Board finds that the post-service medical record, 
overall, provides evidence against this claim, indicating a 
problem that began well after World War II. 

VA treatment records, from September 2006 through December 
2006, show that the veteran was examined for sensorineural 
hearing loss and was fitted for hearing aids.

In January 2007, the veteran was afforded a VA audiology 
examination.  The examination report contains the veteran's 
reported history and the examiner indicated review of the 
claims file.  As to that subjective history, the veteran 
reported bilateral hearing loss since discharge from service 
due to noise exposure of low level radio signals during duty 
assignment as a radio operator.  Occupational history post-
service did not reflect additional exposure to noise or ear 
trauma.  

The veteran also denied tinnitus at the time of examination 
but reported having symptoms of tinnitus 2 to 5 years prior 
to the January 2007 examination (many years after service, 
providing evidence in this case against his own claim).

The examiner also indicated review of a full body examination 
report from 1960.  He indicated that the examination "failed 
to reveal complaints of hearing loss, tinnitus, or other ear-
related complaints."  However, there is no 1960 report of 
record.  The record does contain a report of medical 
examination, dated June 1966, which accurately reflects the 
statements made by the examiner.  The examiner undoubtedly 
reviewed some report during this time period and could have 
mistaken the "1966" for "1960," given the similarity of 
the last digits.  

Despite this discrepancy, it is reasonable to find that the 
1960 medical examination referred to by the examiner is the 
June 1966 medical examination report of record because this 
is the only report dated from the 1960s.  

With regard to his claim of tinnitus, the Court has held that 
the presence of a chronic disability at any time during the 
claim process can justify a grant of service connection, even 
where the most recent diagnosis is negative.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  Here, by the veteran's 
own statements, he did not suffer from tinnitus during any 
period of time since he filed his claim in November 2006. 

As discussed above, entitlement to service connection for 
disease or injury is limited to cases in which such incidents 
has resulted in a "disability".  See 38 U.S.C.A. § 1110.  
Hence, in the absence of proof of a present disability, there 
can be no valid claim for service connection.  Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  As no evidence of record shows 
that the veteran currently has tinnitus, his claim must be 
denied.

Nor does the Board find credible the veteran's assertion that 
he suffered from hearing loss since service.  The record is 
absent for objective evidence of a hearing loss since 
separation from service in October 1945 until the VA 
treatment notes in September 2006, over six decades later.  
Even if the Board accepts as credible his report of treatment 
in 1992, this still amounts to a forty-seven year time span 
without treatment.  This is evidence against his claim.  See 
Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history in determining if service-connection is 
warranted, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).  

Audiologic testing pursuant to VA audiology examination in 
January 2007 showed puretone thresholds in the right ear at 
500, 1000, 2000, 3000, and 4000 Hertz of 45, 55, 60, 55, and 
50 decibels, respectively. Puretone thresholds measured in 
the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 
50, 55, 60, 60, and 50 decibels, respectively.  Speech 
audiometry revealed speech recognition ability of 60 percent 
in the right ear and 68 percent in the left ear.  The 
audiologist commented that the veteran had moderate to 
moderately-severe sensorineural hearing loss from 500 to 4000 
Hertz in both ears, but offered no comment as to the etiology 
of his hearing loss.

These results show that the veteran has a current hearing 
loss disability.  The veteran may have also been exposed ton 
loud noise during service more than 50 years ago (this is not 
in dispute).  However, whether service connection for this 
disability is warranted turns on whether there is a nexus 
between the veteran's disability and his service decades ago.  
With respect to the etiology of the veteran's hearing loss, 
the examiner stated that the "[v]eteran needs to provide 
private audiology records before [an] opinion can be 
provided."  

The examiner was unable to determine whether the veteran's 
current hearing loss disability is connected to service 
without the veteran's private audiology treatment records.  
His medical opinion is therefore deemed non-evidence.  Perman 
v. Brown, 5 Vet. App. 237, 241 (1993) (holding that where a 
physician is unable to provide a definite causal connection, 
the opinion on that issue constitutes "what may be 
characterized as "non-evidence") (citing Sklar v. Brown, 5 
Vet. App. 140, 145-46 (1993).

The Board has considered whether additional action is 
necessary to obtain a medical nexus opinion.  However, given 
that the examiner indicated that there is insufficient 
evidence of record to render an opinion, and given that no 
relevant evidence has been added to the record since the 
February 2007 examination, no further action by VA is 
indicated.  The Board addresses its duty to assist in this 
regard, in the duties to notify and assist section of this 
decision.

As to the veteran's own contention, that his current hearing 
loss is related to service, a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

Some quasi-medical questions do lend themselves to the 
opinions of laypersons.  For example, when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder s not a determination "medical 
in nature" and is capable of lay observation.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, in 
Jandreau, the U.S. Court of Appeals for the Federal Circuit 
explained, in footnote 4, that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions.  Here, the Board finds that the veteran's 
opinions as to whether his current hearing loss is related to 
service, is not competent evidence because current hearing 
loss as it relates to his service is a medical question too 
complex to be the subject of the opinion of a layperson.

As in all claims for service connection, it is the Board's 
duty to assign probative value to the evidence and then to 
weigh the evidence favorable to the veteran's claim against 
the evidence unfavorable to the veteran's claim.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has 
the "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."); see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If 
the favorable evidence outweighs the unfavorable evidence or 
if the favorable and unfavorable evidence are in relative 
equipoise, the veteran's claim must be granted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2007).  
Here, the absence of any report of hearing loss during 
service or for decades thereafter is more probative than the 
veteran's own assertions, lacking in credibility, as to when 
he first experienced hearing loss.  Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) (holding that "negative 
evidence" could be considered in weighing the evidence).

In summary, the in-service and post-service medical evidence 
(which is found to provide evidence against this claim) are 
more probative than the veteran's assertions as to whether 
his current hearing loss disability is related to his 
service.  The veteran's own statements establish that he has 
not suffered from tinnitus since prior to the filing of his 
claim.  Based on all evidence of record, the preponderance of 
evidence is against his claims for service connection and the 
claims must be denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of-
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in December 2006 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence, including notice as to how VA assigns an 
effective date and disability.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and VA outpatient treatment records.  The veteran was 
afforded a VA audiology  examination on January 2007.  

In his July 2007 notice of disagreement, the veteran listed 
numerous private treatment facilities where he sought 
treatment for hearing loss, including the American Hearing 
Aid Center in Syracuse, New York in August 1992 and the 
Miracle Aid Company and Hearing Aid Center in Toms River, New 
Jersey in September 1998 and November 2001, respectively.  
The veteran has not provided these records nor provided VA 
with completed release of information forms so that VA could 
assist him in obtaining the evidence.

As explained above, the RO sent the veteran a notice letter 
in December 2006 explaining his and the VA's duties; enclosed 
with the letter was a VA Form 21-4142, Release of Information 
form.  The veteran has not provided any completed release of 
information form to VA.  Moreover, the letter also informed 
the veteran that it was his responsibility to make sure VA 
received any evidence not in the possession of a federal 
department or agency. 

While VA has a statutory duty to assist the veteran in 
developing evidence pertinent to a claim, the veteran also 
has a duty to assist and cooperate with VA in developing 
evidence; the duty to assist is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  In both the March 
2007 rating decision and the November 2007 statement of the 
case, the RO provided the appellant with a list of all 
evidence considered, thus apprising the appellant of the 
evidence received.  Hence, VA has met its duty to assist in 
this matter and no further action is indicated.

In any, event, recent treatment for the disabilities at 
issues (during and after 1992) would not provide a basis to 
grant these claims; therefore, a remand of this case is 
simply not warranted on this basis.

That the January 2007 examiner has indicated that, based on 
the evidence of record, an opinion that the veteran's hearing 
loss did have onset during service or did not have onset 
during service could not be rendered without the veteran's 
private audiology records, does not render the examination 
and opinion inadequate.  In Roberts v. West, 13 Vet. App. 185 
(1999), the Court considered whether a physician's opinion of 
"[c]annot say whether related to frostbite or not" was 
inadequate where that opinion was in response to a Board 
remand requesting a medical opinion as to whether that 
appellant's arthritis was due to residuals of frostbite 
during service.  The Court stated that "[t]he fact that the 
medical opinion was inconclusive, regarding the relationship 
between the appellant's arthritis and residuals of frostbite, 
does not mean that the examination was inadequate."  Id. At 
189.

Additionally, in Martinak v. Nicholson, 21 Vet. App. 447 
(2007), the Court addressed a VA medical examination 
regarding a claim for an increased rating involving hearing 
loss; specifically, the issue of whether the statements of 
the examiner rendered the examination inadequate with regard 
to extraschedular consideration and the effect of the 
veteran's hearing loss disability on his occupational 
functioning and daily activities.  The Court stated "[n]or 
was he required to offer a speculative opinion based on 
information that the appellant had not provided."  Id at 
455.

This case is similar to Martinak and Roberts.  Here, the 
examiner reviewed the evidence of record and indicated that 
he could not provide a positive or negative opinion as to 
nexus without additional evidence.  Because the examiner 
reviewed all the evidence of record in rendering the 
decision, and provided a rationale for his statement, the 
opinion rendered is not inadequate.

Furthermore, seeking another opinion based on the same 
evidence of record is contrary to deciding the matter upon 
reliable evidence.  Given the examiner's statements, a 
medical opinion based on the same evidence of record, would 
be suspect.  In short, VA has fulfilled its duty to afford 
the veteran a medical examination and to obtain an opinion.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).
ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


